 1

 2

 3

 4

 5

 6

 7

8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   JUAN CARRANZA,                            Case No. 2:19-00037 CAS (ADS)

12                             Petitioner,

13                             v.              JUDGMENT

14   RICK HILL, Warden,
                               Respondent.
15

16

17         Pursuant to the Court’s Order Summarily Dismissing Second or Successive

18   Federal Habeas Petition and Denying Certificate of Appealability, IT IS HEREBY

19   ADJUDGED that the above-captioned case is dismissed without prejudice.

20

21   DATED: March 29, 2019                   _____/s/ Autumn D. Spaeth_______
                                             HONORABLE AUTUMN D. SPAETH
22                                           United States District Judge

23

24
